Citation Nr: 9922200	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued benefits in excess of $3,096.00 for 
reimbursement of payment of expenses of the veteran's last 
sickness and burial.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1944.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky.  In September 
1997, the Board remanded the case for additional development, 
and it has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The veteran died in April 1994 after a lengthy and 
debilitating illness that required continuing care and 
hospitalization.  
2. Payment by the appellant of expenses of the veteran's last 
sickness and burial in an amount in excess of $3,096.00 
has not been demonstrated.  


CONCLUSION OF LAW

Reimbursement from accrued benefits in excess of $3,096 for 
payment of expenses of the veteran's last sickness and burial 
is not warranted.  38 U.S.C.A. § 5121(a) (West Supp. 1999); 
38 C.F.R. § 3.1000 (a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim of 
entitlement to accrued benefits in excess of $3,096.00 for 
reimbursement of payment of expenses of the veteran's last 
sickness and burial is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is at least 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Under pertinent provisions of 38 U.S.C.A. § 5121(a) and 
38 C.F.R. § 3.1000, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws administered 
by VA to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereafter referred to as "accrued 
benefits") and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual be paid as 
follows:  
(1) Upon the death of a person receiving an apportioned 
share of benefits payable to a veteran, all or any 
part of such benefits to the veteran or to any other 
dependent or dependents of the veteran, as may be 
determined by VA;
(2) Upon the death of a veteran, to the living person 
first listed below:  (A)  The veteran's spouse; (B) 
The veteran's children (in equal shares); (C) The 
veteran's dependent parents (in equal shares);
(3) Upon the death of a surviving spouse or remarried 
surviving spouse, to the children of the deceased 
veteran;
(4) Upon the death of a child, to the surviving children 
of the veteran who are entitled to death 
compensation, dependency and indemnity compensation, 
or death pension; and
(5) In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last 
sickness and burial.  

As relevant here, the term "child" of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 C.F.R. § 3.57(a) (1998).  

The evidence does not show, nor does the appellant contend, 
that she is a "child" for VA purposes as that term is 
defined in 38 C.F.R. § 3.57(a).  

The record shows that the veteran, who received VA improved 
disability pension, died in April 1994 after a lengthy and 
debilitating illness that required continuing care, including 
hospitalization from September to October 1992, in December 
1993 and almost continuous hospitalization from January 1994 
until his death.  The appellant, who is the veteran's 
daughter, applied for reimbursement for expenses of the 
veteran's last sickness and burial.  In a March 1995 letter, 
the RO informed the appellant that VA would pay her $3,096.00 
from amounts due and unpaid the veteran at the time of his 
death.  The appellant disagreed with the amount of the 
payment arguing that she should be paid $11,209.28, which she 
claims to be the full amount she paid for expenses of the 
last sickness and burial of the veteran.

During the pendency of the appeal, the statute and regulation 
concerning payment of accrued benefits were revised to extend 
from one year to two years the period during which due and 
unpaid periodic monetary benefits could accrue and thereafter 
be paid to an eligible claimant.  The Board, therefore, 
remanded the case to the RO for a determination of the amount 
of accrued benefits due and unpaid the veteran in the two 
years preceding his death.  The Board was also of the opinion 
that the appellant should be requested to provide 
documentation supporting her claim for reimbursement of 
expenses that she paid for the veteran's last sickness and 
burial.  After the remand, the appellant submitted copies of 
some canceled checks, receipts and statements of account not 
previously of record, but she did not respond to the RO's 
April 1998 letter containing specific questions about her 
submissions.  

As there has been no showing of entitlement to accrued 
benefits on the basis of relationship to the veteran, payment 
of accrued benefits may only be made as reimbursement to a 
claimant who bore the expense of the veteran's last sickness 
and burial.  In this case, the appellant claims that her 
funds were used to pay physician, hospital, nursing, burial 
and other expenses of the veteran totaling $11,209.28.  On 
her application for reimbursement, she certified that 
relative to expenses of the veteran's last sickness and 
burial she paid $739.29 to Dr. Raymond Mathews, $76.12 to the 
American Eye Institute, $3,722.20 to Hardin Memorial and 
Breckinridge Memorial Hospitals, $1,500 to Penney Daughtery 
and Alice Bradshaw for nursing, $3,067.00 to Hager Funeral 
Home, $211.61 to Hooks Drug Store and $1,893.06 to Save-Rite 
Drug Store.  

With respect to receipts, canceled checks or other evidence 
to substantiate the appellant's claim, the Board finds no 
evidence that the appellant made any payment to Dr. Raymond 
Mathews.  The record does include an itemized account report 
for the veteran from Meade County Medical Center showing 
treatment by Raymond L. Mathis, D.O.  For the period April 
1992 to March 1993, it shows that various amounts, totaling 
$121.09 were paid by check, but does not identify the 
payor(s).  The file includes copies of canceled checks on the 
veteran's bank account totaling $56.16 paid to Meade County 
Medical Center from April 1992 to March 1993.  The record 
also includes canceled checks on the veteran's bank account 
totaling $249.08 paid to Meade County Medical Center from 
April 1993 to March 1994.  There is no indication that the 
appellant made any payment to Meade County Medical Center or 
to Dr. Mathis.  

The appellant also claims that she paid $76.12 to the 
American Eye Institute.  In this regard, she has submitted no 
bills or receipts from American Eye Institute, but has 
submitted canceled checks on her bank account paid to 
American Eye Institute in November and December 1993 and 
totaling $40.00.  The Board notes that the record also 
includes a receipt from Brandenburg Eye Care dated in 
November 1993 showing a bill for $7.64 was paid by check 
number 564, and the record includes a copy of a canceled 
check numbered 564 on the appellant's bank account showing 
$7.64 was paid to Brandenburg Eye Care in November 1993.  In 
addition, the record includes a canceled check on the 
veteran's bank account dated in December 1993 showing $28.48 
paid to Brandenburg Eye Care.  The amounts paid by the 
veteran and the appellant to Brandenburg Eye Care plus the 
$40.00 paid by the appellant to American Eye Institute total 
$76.12.  

As to hospital expenses for the veteran, the appellant 
contends that she paid $3,722.20 to Hardin Memorial Hospital 
and Breckenridge Memorial Hospital.  The record includes no 
evidence indicating that the appellant made any payment for 
the veteran to Breckenridge Memorial Hospital.  The appellant 
submitted a photocopy of a receipt from Breckenridge Memorial 
Hospital showing that in April 1994 the hospital received 
check number 1168 in the amount of $696.00.  There is no 
indication as to the payor, but the record also includes a 
copy of a canceled check numbered 1168 on the veteran's 
account paid to Breckenridge Memorial Hospital in April 1994.  
In addition, the record includes a computer printout from 
Breckenridge Memorial Hospital showing a payment of $479.92 
was received in March 1994.  The printout does not identify 
the payor, but the record includes a photocopy of a canceled 
check on the veteran's account showing $479.92 was paid to 
"Breck. Mem. N. Facility" in March 1994.  As to Hardin 
Memorial Hospital, the record includes a copy of a canceled 
check on the appellant's bank account dated in April 1993 and 
showing payment of $17.00 to Hardin Memorial Hospital.  
Otherwise, the record includes a Hardin Memorial Hospital 
computer printout for the veteran's account showing "self 
pay cashiers" of $24.80 in November 1992, "self pay mail" 
of $25.00 in May 1993 and "self pay cashiers" of $643.18 in 
July 1993.  There is of record a canceled check on the 
veteran's bank account on the same date in May 1993 showing 
payment of $25.00 to Hardin Memorial Hospital. There is also 
of record a receipt showing that on the same date in July 
1993 the hospital received $643.18 on the veteran's account, 
but the receipt does not identify the payor.  

The appellant claims that she paid [redacted] and [redacted] 
[redacted] $1,500 for nursing expenses for the veteran.  The 
record includes receipts from [redacted] dated from March 
1993 to February 1994 totaling $900 received from the 
appellant for care for the veteran.  The record does not 
document payment of [redacted] by the appellant, but 
rather includes canceled checks on the veteran's bank account 
dated in 1993 and 1994 totaling $750 paid to [redacted].  

On her reimbursement application the appellant listed having 
paid $3,067 to Hager Funeral Home for burial expenses for the 
veteran.  However, the record includes a VA Form 21-530, 
Application for Burial Benefits, filed in May 1994 by Hager 
Funeral Home in which the funeral home reported that the 
total expenses of burial, funeral, transportation and burial 
plot were $3,067 of which $1,814.20 had been paid from the 
veteran's funds.  The record also includes a photocopy of an 
April 1994 memorandum from the funeral home addressed to the 
appellant.  It showed that total expenses for the veteran 
were $3,067, credits from a pre-need account, cash on hand 
and amounts form Rosetta Methodist Church totaled $1,814.20 
and that the balance due was $1,252.80.  VA paid the funeral 
home $450 toward burial expenses, and the record includes a 
photocopy of a receipt from Hager Funeral Home showing 
receipt of $802.80 from the appellant's brother in April 
1994.  The appellant submitted the photocopy of the receipt 
for $802.80 with the annotation that the payor was her 
brother, and she said "I have already paid him back."  She 
submitted no canceled check or receipt showing payment to her 
brother.  

The appellant has also claimed that she paid $211.61 to Hooks 
Drug Store and $1893.06 to Save-Rite Drug Store for the 
veteran's expenses.  By way of substantiation, the appellant 
has submitted photocopies of canceled checks on her bank 
account totaling $34.88 paid to Hooks Drug Store and totaling 
$106.88 paid to Save-Rite Drug Store in 1993 and 1994.  In 
addition, she submitted a photocopy of a 1993 charge receipt 
from Save-Rite Drug Store with her signature for $33.45 for 
supplies for the veteran.  None of the canceled checks shows 
for whom the prescriptions or supplies were purchased.  She 
also submitted a photocopy of a computer printout dated in 
May 1994 from Save-Rite Drug Store for prescriptions 
purchased from April 1993 to April 1994 for the veteran.  The 
printout lists dates, prescription descriptions and prices, 
but does not indicate from whom payment was received.  It 
lists the total as 58 prescriptions for $1,893.06.  The Board 
notes that on a VA Form 21-8416, Medical Expense Report, 
dated in May 1994, the appellant reported that the veteran 
paid $1,893.06 to Save-Rite Drugs for prescriptions over the 
period from April 1, 1993, to March 31, 1994; she submitted 
the original of the Save-Rite printout with the VA Form 21-
8416.  

In addition to the foregoing, the appellant, when requested 
by the RO to submit documentation substantiating her claim, 
submitted photocopies of billing statements dated in 
September 1994 from Irvington Area Ambulance Service 
addressed to her.  They stated that amounts totaling $123.02 
were due for ambulance service for the veteran in January and 
February 1994.  There is no indication that the appellant 
paid these bills.  In addition, the appellant submitted 
photocopies of other canceled checks on her bank account.  
One check showed payment of $205.00 in March 1993 to Rockys 
Auto Sales with the annotation for "GS "4931 CarPmt's."  A 
check for $50.00 dated in March 1993 showed the appellant as 
payee and the annotation for "cash for GS."  Finally, a 
check for $75.00 dated in April 1993 showed the appellant as 
payee and the annotation for "MFH [illegible]."  Though 
requested to do so by the RO, the appellant has offered no 
further explanation concerning the billing statements or 
canceled checks.  The Board cannot regard the canceled checks 
with the appellant as payee as substantiation of payment for 
expenses of the veteran's last sickness or burial, nor can it 
accept $205.00 paid by the appellant to Rockys Auto Sales as 
a relevant expense.  In the absence of evidence that the 
appellant paid the bills for ambulance service for the 
veteran, they alone cannot stand as evidence of an expense 
paid by the appellant for the veteran.  

In summary, the evidence indicates that the appellant paid 
$900 for nursing services for the veteran, $7.64 to 
Brandenburg Eye Care on behalf of the veteran, and charged 
$33.45 at Save-Rite Drug Store for supplies for the veteran.  
These amounts total $941.09.  The canceled checks on the 
appellant's bank account for payments to American Eye 
Institute, Hardin Memorial Hospital, Hooks Drug Store and 
Save-Rite Drug Store discussed earlier total $198.76.  Even 
accepting these checks, without receipts, as evidence of 
payment by the appellant for expenses of the veteran's last 
sickness, and accepting as true the appellant's statement 
that she has paid her brother the $802.80 he paid the funeral 
home for burial expenses for the veteran, the total paid by 
the appellant for the veteran's last sickness and burial 
would be $1942.65.  As noted earlier, VA has paid the 
appellant $3,096.00 for reimbursement of expenses for the 
veteran's last sickness and burial from amounts due and 
unpaid the veteran at the time of his death.  The Board finds 
that the evidence does not demonstrate that unreimbursed 
expenses of the veteran's last illness and burial paid by the 
appellant exceeded the $3,096.00 already paid the appellant 
by VA.  Under the circumstances, there is no basis upon which 
to conclude that a greater award is warranted.  The appeal is 
therefore denied.  

In the September 1997 remand, the Board requested that the RO 
determine the amount of accrued benefits due and unpaid the 
veteran for the two-year period prior to this death.  This 
was done, but in view of the foregoing, the Board need not 
address the question of whether amounts due and unpaid the 
veteran at the time of his death for the two years prior to 
his death exceeded $3,096.00, the amount already paid the 
appellant from the veteran's accrued benefits.  


ORDER

Entitlement to accrued benefits in excess of $3,096.00 for 
reimbursement of payment of expenses of the veteran's last 
sickness and burial is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

